Case 8:19-bk-13560-SC            Doc 252 Filed 12/10/20 Entered 12/10/20 15:51:06                    Desc
                                   Main Document Page 1 of 2


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 DAVID A. WOOD, #272406
   dwood@marshackhays.com                                                 FILED & ENTERED
 3 MARSHACK HAYS LLP
   870 Roosevelt
 4 Irvine, California 92620                                                     DEC 10 2020
   Telephone: (949) 333-7777
 5 Facsimile: (949) 333-7778                                               CLERK U.S. BANKRUPTCY COURT
                                                                           Central District of California
 6 General Counsel for Chapter 7 Trustee,                                  BY bolte      DEPUTY CLERK

   RICHARD A. MARSHACK
 7
                             UNITED STATES BANKRUPTCY COURT
 8
                CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
 9
    In re                                      Case No. 8:19-bk-13560-SC
10
    EAGAN AVENATTI, LLP,                       Chapter 7
11
                 Debtor.                       ORDER APPROVING STIPULATION
12                                             FOR ORDER TO TURN OVER
                                               DEBTOR’S BOOKS AND RECORDS
13                                             AND TO ALLOW POSTPETITION
                                               ADMINISTRATIVE EXPENSE CLAIM
14                                             FOR STORAGE AND MOVING FEES
15                                                             [NO HEARING REQUIRED]
16

17             The Court having read and considered the Stipulation for Order to Turn Over Debtor’s Books
18 and Records and to Allow Postpetition Administrative Expense Claim for Storage and Moving Fees,
19 filed December 10, 2020, as Docket # 251 (“Stipulation”), and for good cause shown,

20             IT IS ORDERED that the Stipulation is approved in full; and it is further ORDERED THAT:
21             Upon timely and full turnover of the Books/Records1 Iron Mountain shall be allowed an
22 ///

23

24

25

26
27

28
     1
         All terms not otherwise defined herein are used as they are defined in the Stipulation.

                                                          1
     4848-0014-7126, v. 2
Case 8:19-bk-13560-SC        Doc 252 Filed 12/10/20 Entered 12/10/20 15:51:06             Desc
                               Main Document Page 2 of 2


 1

 2 administrative expense claim pursuant to 11 U.S.C. § 503(b)(1) in the amount of $17,879.49, and the

 3 Trustee is authorized to pay such expense as soon as sufficient funds are available.

 4                                                  ###
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23
       Date: December 10, 2020
24

25

26
27

28

                                                      2
     4848-0014-7126, v. 2
